JUDGMENT
Goldberg, Judge:
This case having been heard at trial and submitted for decision and the Court, after due deliberation having rendered a decision and judgment herein regarding articles of the merchandise in issue in 20 CIT 123, Slip Op. 96-19, (January 18,1996); now, in conformity with a certain stipulation of the parties filed with the Court on December 20,1995 concerning these items not provided for in Slip Op. 96-19, in which the parties stipulated to entry of judgment, it is hereby
Ordered, adjudged, and decreed: that the classification of the Wood Rider Butler by the United States Customs Service (“Customs”) under subheading 9502.10.40 of the Harmonized Tariff Schedules of the United States is reversed; and it is further
Ordered, adjudged, and decreed: that Customs shall reliquidate that merchandise under.subheading 9403.60.80 of the HTSUS, dutiable at the rate of 5.1 percent ad valorem. Customs shall refund all excess duties paid with interest as provided by law. Judgment is hereby entered for plaintiff; and it is further
Ordered, adjudged, and decreed: that the classification of the Lighted Fabric Angel by the United States Customs Service (“Customs”) under subheading 6913.40.50 of the Harmonized Tariff Schedules of the United States is reversed; and it is further
Ordered, adjudged and decreed: that Customs shall reliquidate that merchandise under subheading 9505.2500 of the HTSUS, dutiable at the suspended rate of 5 percent ad valorem. Customs shall refund all excess duties paid with interest as provided by law. Judgment is hereby entered for plaintiff; and it is further
Ordered, adjudged, and decreed: that the classification of the Santa Jump Rope by the United States Customs Service (“Customs”) under subheading 9503.90.60 of the Harmonized Tariff Schedules of the United States is reversed; and it is further
Ordered, adjudged and decreed: that Customs shall reliquidate that merchandise under subheading 9506.91.00 of the HTSUS, dutiable at the rate of 2.5 percent ad valorem. Customs shall refund all excess duties paid with interest as provided by law. Judgment is hereby entered for plaintiff; and it is further
Ordered, adjudged, and decreed: that the classification of the Resin Santa in Wreath by the United States Customs Service (“Customs”) *318under subheading 6911.10.45 of the Harmonized Tariff Schedules of the United States is reversed; and it is further
Ordered, adjudged and decreed: that Customs shall reliquidate that merchandise under subheading 9505.10.2500 of the HTSUS, dutiable at the suspended rate of 5 percent ad valorem. Customs shall refund all excess duties paid with interest as provided by law. Judgment is hereby entered for plaintiff; and it is further
Ordered, adjudged, and decreed: that the classification of the Snow Laden X’mas Trees by the United States Customs Service (“Customs”) under subheading 9505.10.4000 of the Harmonized Tariff Schedules of the United States is reversed; and it is further
Ordered, adjudged and decreed: that Customs shall reliquidate that merchandise under subheading 9503.00.00 of the HTSUS, dutiable at the rate of 6.8 percent ad valorem. Customs shall refund all excess duties paid with interest as provided by law. Judgment is hereby entered for plaintiff; and it is further
Ordered, adjudged, and decreed that the classification of the Ulbricht Golfer Nutcracker, Fisherman Nutcracker, Fisherman Nutcracker and C.U. Dentist Nutcracker by Customs under subheading 9502.10.4000 of the HTSUS is affirmed. Judgment is hereby entered for defendant; and it is further
Ordered, adjudged, and decreed that the classifications of the Wood Quick Draw Cowboy Pull Toy ornaments, and Wood Country Bunny Pull Toy, under subheading 9502.12.40 HTSUS; Ulbricht Rider Smoker, Candy Maker Smoker, and Ulbricht Sheppard Smoker under subheading 4502.10.4000 HTSUS; White Earthenware Deer under subheading 6913.90.5000 HTSUS; Fabric Mache Northern Light Santa on Reindeer under subheading 9505.10.5000 HTSUS; and Iron Bunny Crossing yard stake under subheading 8306.29.00 HTSUS; by Customs is affirmed. Judgment is hereby entered for defendant; and it is further
Ordered, adjudged, and decreed that the classifications of the Porcelain Santa on a chimney music box and Resin magnet merchandise is dismissed as there is no such merchandise at issue herein.
This order controls the classification of items specifically described above pursuant to the stipulation of the parties. Slip. Op. 96-19 and the accompanying order of January 18,1996 govern classification of other specified items and of general categories of items that are similar to those described above, but were not the subject of stipulation. This Court now having determined the correct classifications of all of the merchandise in issue, and having no other claims to be adjudicated, it is hereby ordered that this action is dismissed.